                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

JAMES GUY GRAWEY,

       Plaintiff,

v.                                                              Case No: 5:19-cv-190-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       This matter is before the Court on the motion of Plaintiff’s counsel, Chantal

Harrington, for authorization to charge a reasonable fee pursuant to 42 U.S.C. §406(b) in the

amount of $29,161.75. (Doc. 27). In support of the motion, Ms. Harrington has filed a signed

fee agreement in which Plaintiff acknowledges a 25% fee award of past due benefits. (Doc.

27-1). Counsel represents that the Commissioner has no objection to the requested fees.

       Previously, this Court reversed and remanded the case to the Social Security

Administration for further proceedings. (Doc. 23). The Court entered an order awarding

attorney’s fees to Plaintiff’s counsel under the Equal Access to Justice Act (“EAJA”) in the

sum of $4,718.18. (Doc. 26). Subsequently, on remand, Plaintiff was awarded past due

benefits in an amount of over $116,000, and $29,161.75 was withheld in case the

administration needed to pay Plaintiff’s representative. (Doc. 27-3). Pursuant to the fee

agreement, the attorney fee payable from Plaintiff’s past-due benefits is $24,443.57. This is

25% of the past due benefits—$29,161.75– minus the previously awarded EAJA fees in the

amount of $4,718.18.
       Under 42 U.S.C. § 406(b)(1), an attorney, as here, who successfully represents a Social

Security claimant in court may be awarded as part of the judgment “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits” awarded to the

claimant. The fee is payable “out of, and not in addition to, the amount of [the] past-due

benefits.” 42 U.S.C. Sec 406(b)(1). As required by Gisbrecht v. Barnhardt, 535 U.S. 789, 808

(2002) - the Supreme Court’s pronouncement concerning the award of 406(b) fees - courts

should approach contingent-fee determinations by first looking to the agreement between the

attorney and the client, and then testing that agreement for reasonableness. “A contingent-fee

agreement is not per se reasonable. Deference should be given, however, to the ‘freely

negotiated expression both of a claimant’s willingness to pay more than a particular hourly

rate ... and of an attorney’s willingness to take the case despite the risk of nonpayment.” Joslyn

v. Barnhart, 389 F.Supp.2d 454, 456 (W.D. N.Y. 2005). As such, when a court is called upon

to assess the reasonableness of the award, a court should balance the interest in protecting

claimants from inordinately large fees against the interest in ensuring that attorneys are

adequately compensated so that they continue to represent clients in disability benefits cases.

Gisbrecht, 535 U.S. at 805. In making this reasonableness determination, the Supreme Court

highlighted several important factors including: (1) whether the requested fee is out of line

with the “character of the representation and the results the representation achieved;” (2)

whether the attorney unreasonably delayed the proceedings in an attempt to increase the

accumulation of benefits and thereby increase his own fee; and (3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent on the case,” the so-

called “windfall” factor. Id. at 808.




                                               -2-
       Here, the Court finds that the requested attorney’s fees are reasonable. The requested

fee will not result in a windfall for counsel – i.e., that counsel is receiving compensation she

is not entitled to and that payment of the compensation would be unfair or detrimental to

Plaintiff. The Court notes that this case involved lengthy administrative proceedings and

remand. In this regard, counsel has submitted a signed fee agreement in which Plaintiff

acknowledged that counsel would receive 25% of all past due benefits awarded on appeal.

(Doc. 27-1). Moreover, counsel is not seeking fees in connection with the administrative work

in this case. The Court is satisfied that this fee award is reasonable in comparison to the

amount of time and effort Plaintiff’s counsel expended on this case and given the risks in

contingent litigation. Further, the Commissioner does not oppose the attorney fee award

requested by Plaintiff.

       Accordingly, for these reasons, Ms. Harrington’s motion for authorization to charge

a reasonable fee pursuant to 42 U.S.C. 406(b) (Doc. 27) is due to be GRANTED. Section

406(b) fees are approved for Ms. Harrington in the sum of $24,443.57.

       DONE and ORDERED in Ocala, Florida on July 14, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -3-
